Citation Nr: 0209029	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  01-08 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for depressive disorder 
not otherwise specified, claimed as memory loss.   

2.  Entitlement to service connection for xerotic eczema and 
dyschromia, claimed as a skin disorder and hair loss.   

3.  Entitlement to service connection for constipation, 
claimed as a gastrointestinal condition.  

4.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1990 to May 1994, 
with service in Southwest Asia from December 1990 to May 1991 
and from August 1993 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that the veteran's appeal originally included 
the issue of service connection for migraine headaches.  The 
RO resolved that issue in the veteran's favor in a July 2001 
rating decision.  Therefore, that issue is not before the 
Board.  

The veteran testified before the undersigned Member at a 
videoconference Board hearing in February 2002.  A transcript 
of the hearing is associated with the record.  

The Board is undertaking additional development on the issue 
of service connection for abdominal pain, also claimed as 
pelvic pain, as an undiagnosed illness, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. at 3,105 (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has a current diagnosis of depressive 
disorder not otherwise specified.  There is no evidence of 
psychiatric disorder in service and no competent medical 
evidence of a nexus between the depressive disorder and the 
veteran's period of active service.     

3.  The veteran has a current diagnosis of xerotic eczema.  
There is no evidence of chronic dermatologic disorder in 
service and no competent medical evidence of a nexus between 
the xerotic eczema and the veteran's period of active 
service.   

4.  The record reflects an assessment of dyschromia on the 
face with an association to the veteran's period of active 
service.   

5.  There is no competent evidence of chronic hair loss of 
the scalp.  Hair loss on the legs is not shown as a 
manifestation of underlying chronic disability or shown as 
related to the veteran's period of active service.     

6.  There is no objective indication of underlying chronic 
disability manifested by constipation.  There is no current 
diagnosis of gastrointestinal disorder.    

7.  There is no objective evidence of respiratory abnormality 
on physical examination or pulmonary function testing.  There 
is no current diagnosis of respiratory disorder.   

CONCLUSIONS OF LAW

1.  Service connection for depressive disorder not otherwise 
specified, claimed as memory loss, is not established.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001). 

2.  Service connection for xerotic eczema is not established.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001). 

3.  Service connection for dyschromia is warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001). 

4.  Service connection for alopecia, claimed as hair loss, is 
not established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).

5.  Entitlement to service connection for constipation, 
claimed as a gastrointestinal condition, as an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).   

6.  Service connection for a respiratory disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the June 2000 rating decision and July 2001 statement 
of the case, the RO provided the veteran and her 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate her 
claims.  In addition, in a January 2000 letter, the RO 
explained the types of evidence, medical and non-medical, 
that were useful in adjudicating claims based on Persian Gulf 
service.  Similarly, the hearing officer from the April 2001 
regional office hearing had a detailed discussion on the 
record about the evidence needed to establish service 
connection.  

With respect to the duty to assist, the RO has secured 
multiple necessary VA examinations and VA treatment records.  
The veteran has not identified any private treatment records 
relevant to the issues currently before the Board that are as 
yet outstanding.  With respect to service medical records, it 
appears from the claims folder that the available records are 
incomplete.  However, review of the RO's actions reveals 
numerous attempts to obtain service medical records from 
various sources, including the National Personnel Records 
Center, the Records Management Center, the Army Personnel 
Center, the veteran's National Guard unit, and the veteran's 
active service unit.  All responses dated from February 1996 
to April 2001 indicated that no records were available other 
than those already associated with the claims folder.  The 
veteran has been advised of the inability to obtain service 
medical records and had no additional records in her 
possession.  The Board finds no other reasonable avenue of 
pursuit with regard to obtaining service medical records.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of her appeal, to include 
testimony at an April 2001 personal hearing and a February 
2002 Board hearing.  Therefore, there is no indication that 
the Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

The available service medical records reflected complaints of 
rashes on the arms and shoulders in December 1991.  Rash was 
noted on the upper arms on examination.  The assessment was 
contact dermatitis.  Notes dated in May 1992 showed 
complaints of sore throat and congestion with a diagnosis of 
upper respiratory infection.  November 1992 entries showed a 
diagnosis of upset stomach.  In November 1993, the veteran 
presented with productive cough, diarrhea, and vomiting.  The 
diagnosis was probable viral syndrome.  The January 1994 
report of separation physical examination offered no relevant 
findings or history

The veteran underwent multiple VA examinations during 
February 1996.  The report of the general medical examination 
showed complaints of constipation for two years with a bowel 
movement approximately once a week.  The veteran denied any 
gastrointestinal bleed or ulcer.  She also had complaints of 
sternal chest soreness with movement, but no coughing or 
other respiratory complaints.  The veteran described having 
patchy areas of skin depigmentation since 1991 on her face 
and extremities.  Also since 1991, she had a burning skin 
sensation in a chlorinated pool and patchy hair loss on her 
head and legs.  Examination of the skin revealed some patchy 
areas of depigmentation, including across the bridge of her 
nose, and mild diffuse pigment changes on the legs.  There 
was visible hair loss on the legs.  The balance of the 
examination was unremarkable.  The diagnosis included chronic 
hair loss and hypopigmentation of skin of undetermined 
etiology, which the veteran related to Persian Gulf service.  
 
Complaints recorded during the February 1996 VA psychiatric 
examination included mood swings, depression, inability to 
sleep, temper tantrums, low energy, and forgetfulness 
beginning in 1991.  At that time, a senior NCO slapped her in 
the face and nothing was done about the incident.   Mental 
status examination was remarkable for lethargic manner, 
apathetic affect, and depressed mood.  The diagnosis was 
single episode of major depression, non-psychotic.  The 
examiner noted that the veteran attributed the depression to 
being in the Gulf War.  

During the February 1996 VA neurology examination, the 
veteran reported being forgetful since 1991.  Mental status 
examination was normal.  Recent and remote memory was intact.  
There was no relevant diagnosis.  The report of the February 
1996 VA dermatology examination showed a diagnosis of patchy 
areas of hypopigmentation of unknown cause, which the veteran 
related to Persian Gulf service.  VA gastrointestinal 
examination completed in February 1996 was negative for 
history, complaint, or diagnosis referable to stomach.  

The RO obtained outpatient treatment records from the VA 
facility in Alexandria, Louisiana dated from February 1996 to 
April 1997.  Notes dated in February 1996 reflected 
complaints of chronic constipation with weekly bowel movement 
only, anterior chest wall pain, hair loss, abdominal 
bloating, and patchy skin depigmentation, all stated as 
related to military service.  Examination revealed clear 
lungs and normal abdomen.  There were patchy areas of 
depigmented skin on the face and legs and hair loss around 
the face.  The impression was upper respiratory infection and 
constipation.  The remaining records were for unrelated 
treatment. 

Vet Center records dated in March 1998 indicated that the 
veteran reported suffering sexual harassment and physical 
assault in service in the Persian Gulf.  

Outpatient dated from April 1998 to March 2001 from the VA 
medical center in Houston, Texas, showed general treatment 
for problems including xerotic eczema, dyschromia, and 
constipation.  According to notes dated in April 1998, the 
veteran claimed that since she was in the Persian Gulf she 
had a change in bowel habits with constipation and could go 
one week without a bowel movement.  She denied bleeding, 
weight loss, nausea, or vomiting.  She also believed she had 
memory impairment when she had headaches.  Examination 
revealed normal scalp with average hair texture and female 
pattern.  There was normal respiratory and abdominal 
examination.  It was noted that the constipation seemed to be 
a recent change.  Stools were negative for occult blood.  In 
July 1998, the veteran related complaints including nausea, 
bloating, and memory problems.  She denied alopecia.  In 
January 1999, the veteran complained of hypopigmentation on 
the face and irritated skin on the legs since Desert Storm.  
Examination found mottled hypopigmentation on the face in 
goggle distribution and around the ears, xerosis, and 
prominent follicles on the arms and legs.  The assessment was 
post-inflammatory hypopigmentation versus chemical leukoderma 
from goggles/gas mask in the past.  The veteran returned to 
the dermatology clinic in April 1999 and July 1999 with 
complaints of continued facial and leg skin pruritus and 
depigmentation dating from service in Desert Storm.  
Examination revealed areas of hypopigmentation around the 
eyes and on the nose, cheeks, and anterior lower legs.  The 
April 1999 diagnosis was unchanged from prior notes.  The 
July 1999 diagnosis was dyschromia of unknown cause.  August 
1999 entries stated that the veteran had undergone testing 
related to her constipation.  She had experienced a change in 
bowel habits after the colonoscopy.  The notes reflected 
benign abdominal examination.  Barium enema revealed possible 
polyp and diverticulosis.  Colonoscopy showed no polyp, but 
extrinsic compression of the mid descending colon.  Computed 
tomography (CT) scan of the abdomen performed later in August 
was normal.  Notes dated in November 1999 showed continued 
itching and dry skin without erythema.  The diagnosis was 
xerotic eczema and dyschromia.  In January 2000, the veteran 
presented with a two-week history of productive cough with 
chest pain and general malaise.  Examination revealed clear 
lungs with rare rhonchi.  The abdomen was benign.  The 
assessment was upper respiratory infection and superimposed 
bacterial infection, which were treated with antibiotics.  

The veteran also underwent multiple VA examinations in March 
2000.  The general medical examination report included a 
discussion of relevant medical history.  The veteran reported 
the onset of problems with digestion manifested with 
constipation since 1992.  She continued to have constipation 
despite conservative treatment.  In addition, the veteran had 
noticeable hair loss in 1992; she did not have any body hair 
and still had some hair loss at the scalp.  Since 1992, she 
also noticed memory problems.  The veteran was nonspecific 
about a respiratory condition.  She denied having lung 
problems or history of lung disease.  Examination was 
characterized as wholly normal for a person her age.  The 
diagnoses included constipation.  The examiner stated that 
the veteran had normal female hair pattern without 
abnormality found on examination.  Pulmonary function tests 
(PFTs) performed in connection with the examination were 
normal.   

The VA neurology examiner noted that the claims folder and 
medical records were available for the March 2000 
examination.  The veteran complained of difficulty with 
short-term memory, as well as the ability to concentrate and 
learn new things.  The examiner noted that mini mental status 
evaluation was abnormal, with difficulty recalling two to 
three objects at five minutes.  Physical examination was 
normal.  The examiner commented that the etiology of the 
memory loss was unclear.  However, based on report of memory 
loss since 1992 and nonfocal neurology examination, it was 
highly unlikely that it was due to progressive neural 
degenerative disorder.  

During the March 2000 dermatology examination, the veteran 
described having burning skin and dryness since her return 
from Desert Storm.  She also complained of dark patches on 
the face and hair loss on the scalp and legs.  Examination 
revealed diffuse dry skin without crusting, ulceration, or 
skin breakdown.  There were mild hyperpigmented patches over 
the forehead and bridge of the nose.  There was no alopecia 
of the scalp, but mild diffuse alopecia of the legs.  The 
diagnosis was xerotic eczema, dyschromia, and mild diffuse 
alopecia of the legs, none of the scalp.  The examiner 
commented that xerotic eczema is severe drying of the skin.  
It was multifactorial and could be hereditary.  The examiner 
also indicated that dyschromia, discoloration on the face, 
was also multifactorial; it could be affected by hormones or 
trauma or could be a normal variant.  He added that the 
alopecia of the legs could also be a normal variant in the 
range of hair growth pattern.  

The report of the psychiatric examination performed in March 
2000 indicated that it included review of the claims folder 
and medical chart.  The veteran related her psychiatric 
problems to an incident in which she was slapped in service.  
She had mostly gotten over the incident but sometimes still 
had depression and problems sleeping.  She also reported that 
she was forgetful and did not have enough energy.  Otherwise, 
she had interests and self-esteem and felt that her 
concentration and appetite were satisfactory.  Mental status 
examination was significant for somewhat slowed speech, 
mildly depressed mood, and somewhat blunted affect.  Mini 
mental status examination showed that the veteran could 
repeat three words immediately but none after five minutes.  
The examination was otherwise unremarkable.  The diagnosis 
was depressive disorder not otherwise specified.  

The veteran testified at a personal hearing in April 2001.  
She related that after service in the Persian Gulf, she did 
not have a bowel movement for two to four weeks.  She did not 
seek treatment in service or until 1995.  The veteran was 
first diagnosed as having depressive disorder after service 
upon describing the in-service incident in which she was 
slapped.  With respect to the skin disorder, she related that 
her skin burned itched when in a swimming pool.  The veteran 
testified that she first had respiratory problems after 
coming from the Persian Gulf.  There was no diagnosis of 
which she was aware.  She believed the respiratory problems 
were caused by the different chemicals and gases she breathed 
in service.  In an April 2001 written statement, the veteran 
again described the circumstances surrounding the incident of 
being slapped in service.  

During the February 2002 Board hearing, the veteran described 
handling soiled uniforms and other clothes from the soldiers 
as part of her duties.  She inhaled various odors and dust 
when handling the clothes.  The veteran recalled being 
exposed to burning chemicals in service.  She had nosebleeds 
and a dark substance in her nose, as well as watery eyes from 
fumes.  The smells also caused nausea and headaches.  The 
veteran had been exposed to burning human feces.  She now had 
lung pain and trouble breathing.  The veteran explained that 
her hair started falling out in clumps after she came back 
from the Gulf War.  She also had a burning sensation in her 
skin.  She still had constipation and had a bowel movement 
about once a week.  The veteran's husband testified that he 
had observed the symptoms described by the veteran.     

Analysis

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2001).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 
976 (2001) (to be codified as amended at 38 U.S.C. 
§ 1117) (providing compensation for a medically unexplained 
chronic multisymptom illness defined by a cluster of signs or 
symptoms, i.e., chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, and any illness determined by 
regulation to warrant presumptive service connection).  The 
disability must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  A disability is considered 
"chronic" if it has existed for six months or more or if 
the disability exhibits intermittent episodes of improvement 
and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  See also 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (2001) (to be codified 
as amended at 38 U.S.C. § 1117(g)).  

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2006.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 66 Fed. Reg. 
56,614 (Nov. 9, 2001) (interim final rule).     

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Board notes that the RO originally adjudicated claims for 
the disorders at issue in a June 1996 rating decision.  The 
RO denied service connection for each disorder on a direct 
basis.  It did not consider the provisions of 38 U.S.C.A. § 
1117, although it was in effect at the time.  The RO's June 
2000 adjudication of these issued based on the veteran's 
October 1999 claim relied primarily on the undiagnosed 
illness statute and regulations.  However, the July 2001 
statement of the case included discussion of the issues on 
both the direct and presumptive bases.  Because of the 
unusual procedural history, the Board will utilize a similar 
approach and discuss both theories of service connection as 
appropriate.  

Initially, the Board finds that the preponderance of the 
evidence is against service connection for depressive 
disorder not otherwise specified and xerotic eczema.  
38 U.S.C.A. § 5107(b).  Review of the record reveals a 
current diagnosis of both disorders as stated.  Because these 
are known clinical diagnoses, the claims may not be 
considered as an undiagnosed illness.  38 C.F.R. 
§ 3.317(a)(1)(i) and (ii).  

Service connection is still not in order when considering the 
claims on a direct basis.  38 C.F.R. § 3.303(a).  There is no 
evidence of psychiatric disorder in service for purposes of 
establishing service connection on the basis of chronicity in 
service or continuity of symptomatology thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Similarly, there is no showing of xerotic eczema in service 
with subsequent continuous symptoms.  Although service 
medical records show a diagnosis of contact dermatitis in 
service, there is no evidence to suggest that the disability 
did not resolve completely prior to separation. Id.  

Finally, there is no competent medical evidence of record 
that associates the depressive disorder or xerotic eczema 
with service.  The Board acknowledges that VA examiners and 
treating personnel have recorded the veteran's recitation of 
history describing an in-service incident to which she 
relates the psychiatric symptoms.  They have similarly 
recorded history of skin disorder since service.  However, 
there is no indication that medical personnel endorsed the 
veteran's history as the etiology of either disorder.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The veteran's personal opinion as to 
the etiology of her disorders, absent a showing of education 
or training in psychiatry or medicine, is not competent 
medical evidence required to establish service connection.  
Lacking competent evidence of a nexus between service and 
depressive disorder not otherwise specified and xerotic 
eczema, service connection is not in order.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).      

Although the record reflects diagnoses of dyschromia, it is 
unclear to the Board whether the term reflects an actual 
diagnosis or mere description of a physical finding, i.e., 
abnormality of skin color.  In any event, the Board finds 
that the evidence supports service connection for the 
disorder.  Although not shown in service, dyschromia is 
documented continuously from February 1996.  VA outpatient 
records reflect visible manifestation of skin disorder, noted 
to be present along a goggle-type distribution, with an 
association to use of goggles or gas mask.  Resolving doubt 
in the veteran's favor, the Board finds this evidence 
supports service connection for dyschromia.  38 U.S.C.A. § 
5107(b).        

It is similarly unclear whether the assessment of alopecia 
represents a diagnosis or a simple finding of absence of 
hair.  In either case, service connection is not warranted.  
Despite a notation of hair loss in February 1996, all 
subsequent medical evidence finds no hair loss of the scalp.  
Service connection requires the existence of current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Thus, in the absence of alopecia 
of the scalp, service connection cannot be granted.  Although 
alopecia of the legs has been noted, the evidence does not 
show that the hair loss is a manifestation of any underlying 
disability or is otherwise related to service.  In fact, the 
March 2000 VA dermatology examiner stated that the alopecia 
of the legs could be a normal variant of hair growth.  There 
is no suggestion that any medical professional has endorsed 
the veteran's history of hair loss since Persian Gulf 
service.  LeShore, 8 Vet. App. at 409.  Again, the veteran's 
personal opinion as to the etiology of hair loss is not 
competent evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.    

The record documents the veteran's complaints of chronic 
constipation since February 1996.  The medical evidence does 
not attribute the constipation to any known clinical 
diagnosis of gastrointestinal disability.  The veteran denies 
improvement with treatment.  However, physical examinations 
of the abdomen have all been normal.  Diagnostic testing has 
not yielded any confirmed abnormality that is manifested by 
constipation.  Therefore, there is no objective indication of 
chronic disability that is manifested by constipation for 
purposes of establishing service connection as an undiagnosed 
illness.  38 C.F.R. § 3.317(a)(1).  Direct service connection 
is precluded by a lack of current diagnosis of 
gastrointestinal disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Therefore, the preponderance of 
the evidence is against service connection for constipation, 
claimed as gastrointestinal disability.  

Finally, the Board finds that service connection is not in 
order for a respiratory disorder.  Despite the veteran's 
subjective complaints of difficulty breathing and chest pain, 
there is no objective evidence of any chronic disability.  
Physical examinations and PFTs are normal.  Thus, there are 
no objective signs or symptoms of undiagnosed illness with 
respect to the alleged respiratory disorder.  38 C.F.R. 
§ 3.317(a)(1).  With respect to possible direct service 
connection, the Board emphasizes that a lack of a diagnosis 
of a current disability is fatal to the claim.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  A single episode 
of upper respiratory infection in January 2000, which 
apparently resolved with treatment, is not evidence of 
chronic respiratory disability.  


ORDER

Service connection for depressive disorder not otherwise 
specified, claimed as memory loss, is denied.  

Service connection for xerotic eczema is denied.    

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for dyschromia, claimed 
as skin disorder, is granted.   

Service connection for alopecia, claimed as hair loss, is 
denied.    

Service connection for constipation, claimed as a 
gastrointestinal condition, is denied.  

Service connection for a respiratory disorder is denied.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

